Citation Nr: 1518126	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-24 040 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than August 3, 2010 for a grant of service connection for residuals of chloracne with scarring chest, upper back, shoulders, proximal skin and face.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that it has reviewed this case using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues whether there was clear and unmistakable error in the June 1984 and March 1985 rating decisions that denied entitlement to service connection for a skin disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the March 2015 hearing, the Veteran's representative raised claims that June 1984 and March 1985 rating decisions were clearly and unmistakably erroneous in denying entitlement to service connection for a skin disability. As noted above, these claims have yet to be adjudicated by the RO, and they are referred for appropriate action.  

The claim for entitlement to an effective date earlier than August 3, 2010 for the grant of service connection for residuals of chloracne with scarring chest, upper back, shoulders, proximal skin and face, is inextricably intertwined with the claims of clear and unmistakable error in the prior rating decisions.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

After the referred claims regarding whether there was clear and unmistakable error in the June 1984 and March 1985 rating decisions that denied service connection for a skin disability have been adjudicated the RO must readjudicate the claim of entitlement to an effective date earlier than August 3, 2010 for the grant of service connection for residuals of chloracne with scarring chest, upper back, shoulders, proximal skin and face.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  The Veteran is advised that the Board may not exercise appellate jurisdiction over any adverse rating decision that is not perfected in a timely manner.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






